DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on October 8, 2021 has been entered. Claims 8-22 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on July 8, 2021.

Terminal Disclaimer
The terminal disclaimer filed on October 8, 2021, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 7, filed October 8, 2021, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.
Applicant’s arguments see page 7, filed October 8, 2021, 
Applicant’s arguments see pages 7-10, filed October 8, 2021, with respect to the 35 U.S.C. 103 rejections of claims 8-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 8-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 8, none of the cited prior art alone or in combination provides motivation to teach “output a target floor image including at least two arrows and at least one display shelf, wherein the at least two arrows deviate from each other at approximately a same position, the at least two arrows visualize information about at least two of the determined movement paths within the target floor, a direction of each of the at least two arrows is based on one of the determined movement paths, and a dimension of each of the at least two arrows is based on the determined number of persons moving along the similar movement path within the target floor” as the references only teach use of a visualization of shopping traffic lines of consumers in a store indicated by a solid arrow and the use of arrows for representing a human motion model where thickness of the arrow represents a person passing through a given region, however the references fail to explicitly disclose the specified amount of different movement paths where the visualization provides the combination of data regarding the given amount of paths within a target floor, movement 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 13 and 18, these claims recite limitations similar in scope to that of claim 8, and thus the claim is allowed under the same rationale as provided above.
In regards to dependent claims 9-12, 14-17, and 19-22, these claims depend from allowed base claims 8, 13, and 18, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0199486 A1 – Reference is of particular relevance to the application as it discloses a customer behavior recording device provided with a camera for imaging a customer at the store entrance, at various locations inside the store and at the accounting area, and consequently, it is possible to gather data to aid in marketing.  
US 2014/0278688 A1– Reference is of particular relevance to the application as it discloses techniques are disclosed to predict movement and behavior of a guest within a geographic region. In one embodiment, a map is received that contains locations and further contains routes connecting the locations within the geographic region.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRELL M ROBINSON/Examiner, Art Unit 2619